Exhibit 10.1(d)

Form 10-K for the Fiscal Year ended November 30, 2005

Hooker Furniture Corporation

Summary of Director Compensation

For 2006, non-employee directors will receive the following cash compensation:

 

  •   $18,000 annual retainer for service on the Board; plus

 

  •   $7,500 for serving on the Audit Committee and $3,000 for serving on each
of the Compensation and Nominating and Corporate Governance Committees;

 

  •   an additional $4,500 for the Chair of the Audit Committee; and

 

  •   an additional $3,000 for the Chairs of the Compensation and Nominating and
Corporate Governance Committees.

In addition, directors are reimbursed for reasonable expenses incurred in
connection with attending board and committee meetings or performing their
duties as directors.

Beginning in 2006, non-employee directors will receive an annual grant of
restricted stock under the Company’s 2005 Stock Incentive Plan. The plan was
approved by shareholders at the 2005 Annual Meeting. The number of shares of
restricted stock awarded to each non-employee director is determined by dividing
fifty percent of the total annual fees payable to that director by the fair
market value of the Company’s Common Stock on the award date, and rounding to
the nearest whole share. The restricted stock will become fully vested, and the
restrictions applicable to the restricted stock will lapse, on the third
anniversary of the grant date, or if earlier, when the director dies or is
disabled, the Annual Shareholders Meeting following the director’s attainment of
age 75, or a change in control of the Company.

On January 16, 2006, each non-employee director of the Company received an award
of restricted shares of Company Common Stock as set forth in the table below:

 

Outside Director

  

Restricted

Stock Grant

(# of shares)

W. Christopher Beeler, Jr.

   1,029

Robert M. “Mac” Cooper, Jr.

   784

John L. Gregory, III

   882

Mark F. Schreiber

   931

L. Dudley Walker

   147

Henry G. Williamson, Jr.

   1,078



--------------------------------------------------------------------------------

Exhibit 10.1(d)

Form 10-K for the Fiscal Year Ended November 30, 2005

SUMMARY OF DIRECTOR COMPENSATION

Hooker Furniture Corporation

For 2006, non-employee directors will receive the following cash compensation:

 

  •   $18,000 annual retainer for service on the Board; plus

 

  •   $7,500 for serving on the Audit Committee and $3,000 for serving on each
of the Compensation and Nominating and Corporate Governance Committees;

 

  •   an additional $4,500 for the Chair of the Audit Committee; and

 

  •   an additional $3,000 for the Chairs of the Compensation and Nominating and
Corporate Governance Committees.

In addition, directors are reimbursed for reasonable expenses incurred in
connection with attending board and committee meetings or performing their
duties as directors.

Beginning in 2006, non-employee directors will receive an annual grant of
restricted stock under the Company’s 2005 Stock Incentive Plan. The plan was
approved by shareholders at the 2005 Annual Meeting. The number of shares of
restricted stock awarded to each non-employee director is determined by dividing
fifty percent of the total annual fees payable to that director by the fair
market value of the Company’s Common Stock on the award date, and rounding to
the nearest whole share. The restricted stock will become fully vested, and the
restrictions applicable to the restricted stock will lapse, on the third
anniversary of the grant date, or if earlier, when the director dies or is
disabled, the Annual Shareholders Meeting following the director’s attainment of
age 75, or a change in control of the Company.

On January 16, 2006, each non-employee director of the Company received an award
of restricted shares of Company Common Stock as set forth in the table below:

 

Outside Director

  

Restricted

Stock Grant

(# of shares)

W. Christopher Beeler, Jr.

   1,029

Robert M. “Mac” Cooper, Jr.

   784

John L. Gregory, III

   882

Mark F. Schreiber

   931

L. Dudley Walker

   147

Henry G. Williamson, Jr.

   1,078